DETAILED ACTION
Status of the Application
Claims 1-8 are pending in the instant application.  Claims 2 and 3 are currently withdrawn.  No new claims have been added.  
This is a Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted December 29, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 4-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Remarks filed on November 30, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin Kobe Electric Machinery Co. Ltd. (hereinafter “Shin Kobe”) (WO 2012017702) (a raw machine translation).  
Regarding claim 1, Shin Kobe teaches a lead-acid battery (para. [0001]), comprising:
a negative electrode material containing an organic expander (corresponds to organic additive; para. [0018]), in a negative electrode plate (para. [0018]),
wherein the organic expander contains:
an S polymer having an aromatic ring (bisphenol sulfonate polymer; para. [0018]) and having an S element content of 3000 µmol/g or more (because Shin Kobe teaches one of the S polymers as disclosed in the instant specification; one of ordinary skill in the art can appreciate that the S element content is 3000 µmol/g or more); and
an L polymer having an aromatic ring (sodium lignin sulfonate; para. [0018]) and having an S element content of 2000 µmol/g or less {because Shin Kobe teaches sodium lignin sulfonate, i.e. a lignin sulfonic acid (lignin sulfonic acid is disclosed in the instant specification as an L polymer), one of ordinary skill in the art can appreciate that the S element content is 3000 µmol/g or more}. 

Shin Kobe teaches a mass MS1 of the S polymer (corresponds to (a)) and a mass ML1 of the L polymer (corresponds to (b)) satisfy 0.20 ≤ ML1/(ML1 + MS1) ≤ 0.50 (In para. [0008], Shin Kobe teaches that when the total blending mass of (a) and (b) is 100, the blending ratio of (a) is 50 to 80 parts by mass.  One of ordinary skill in the art can appreciate that the blending ratio of (b) is 20 to 50 parts by mass).  Shin Kobe also teaches that the aforementioned blending ratio improves charge acceptance of the lead acid battery (para. [0009]) and suppresses deterioration of high-rate discharge characteristics at low temperatures (para. [0009]).  As a result, the mass MS1 of the S polymer (corresponds to (a)) and a mass ML1 of the L polymer (corresponds to (b)) are result effective variables.  Shin Kobe is silent regarding a mass MS1 of the S polymer and a mass ML1 of the L polymer satisfying 0.05 ≤ ML1/(ML1+MS1) ≤ 0.15.  However, it would have been obvious to one of ordinary skill in the art to modify the mass MS1 of the S polymer and a mass ML1 of the L polymer to satisfy 0.05 ≤ ML1/(ML1+MS1) ≤ 0.15 when doing so improves the charge acceptance of the lead acid battery and suppresses deterioration of high-rate discharge characteristics at low temperatures.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claims 4, 5 and 6, because Shin Kobe teaches one of the S polymers as disclosed in the instant specification, one of ordinary skill in the art can appreciate that the S element content is 4000 µmol/g or more (corresponds to claim 4); 6000 µmol/g or less (corresponds to claim 5); and 4000 µmol/g or more and 6000 µmol/g or less (corresponds to claim 6).  
Regarding claims 7 and 8, Shin Kobe is silent regarding a lead-acid battery wherein the negative electrode material has a density of 3.8 g/cm3 or more.  Shin Kobe is also silent regarding a lead-acid battery wherein the negative electrode material has a density of 4.0 g/cm3 or more.  However, Lam et al. teaches that it is known in the art for a lead-acid battery to comprise a negative electrode material that has a density of 4.3 to 4.7 g/cm3 {para. [0182]; the claimed ranges, a density of 3.8 g/cm3 or more and a density of 4.0 g/cm3 or more, and the range of the prior art, a density of 4.3 to 4.7 g/cm3, overlap, therefore, the claimed ranged is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the negative electrode material of Shin Kobe by incorporating a negative electrode material having a density of 4.3 to 4.7 g/cm3 as taught by Lam et al. in order to contribute to the improved life span and/or improved overall performance of the lead-acid battery (Lam et al., para. [0006]).
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
Applicants argue: The Office action contends that (a) bisphenol sulfonate acid polymer of Shin Kobe corresponds to the claimed S polymer and (b) sodium lignin sulfonate of Shin Kobe corresponds to the claimed L polymer. As the Office action concedes on page 6, Shin Kobe is silent regarding a mass MS1 of the S polymer and a mass ML 1 of the L polymer satisfying 0.05 < ML1/(ML1 + MS1) < 0.15. Rather, Shin Kobe teaches that a mass MS1 of the alleged S polymer and a mass ML1 of the alleged L polymer satisfy 0.20 < ML1/(ML1 + MS1) < 0.50. See paragraph [0008] of Shin Kobe and page 5 of the Office action. The Office action, however, contends that "it would have been obvious to one of ordinary skill in the art to modify the mass MS1 of the S polymer and a mass ML 1 of the L polymer to satisfy 0.05 < ML1/(ML1 + MS1) < 0.15 when doing so improves the charge acceptance of the lead acid battery and suppresses deterioration of high-rate discharge characteristics at low temperatures."  It is respectfully submitted that it would NOT have been obvious to one of ordinary skill in the art to modify the mass MS1 of the S polymer and a mass ML 1 of the L polymer to satisfy 0.05 < ML1/(ML1 + MS1) < 0.15 for improving the charge acceptance of the lead acid battery and suppressing deterioration of high-rate discharge characteristics at low temperatures. The subject specification describes as follows:

When the ratio of the mass of an L polymer and the total mass of an S polymer and the L polymer is 0.05 or more and 0.15 
See paragraph [0013] of the subject specification, emphasis added.

It is the Office’s position that the Applicant admits that the ratio of the mass of an L polymer and the total mass of an S polymer when within the range of 0.05 or more and 0.15 or less directly impacts the retention ratio of a low-temperature high-rate capacity.  In other words, the Applicant has admitted that ratio of the mass of an L polymer and the total mass of an S polymer is a result effective variable.  As a result, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Accordingly, the instant rejection is being maintained.  
Applicant argues:  The improvement of the charge acceptance of the lead acid battery and the suppression of the deterioration of high-rate discharge characteristics at low temperatures as discussed in Shin Kobe are completely different effects from the effects achieved by the subject invention, .e., the increased retention ratio of a low-temperature high-rate capacity. Since the 
It is the Office’s position that instant invention and the prior art are not required to provide the same advantages in order for the prior art or a modification of the prior art to read on the instant claims.  Furthermore, the subject inventors found that S element contents of polymers of the organic expander in a negative electrode material influence the retention ratio of a low-temperature high-rate capacity of the lead-acid battery, and found the optimum range of the S element contents of polymers with the extensive experiments and inventive efforts. NOWHERE does Shin Kobe teach or suggest regarding adjusting the S element contents of polymers of the organic expander in a negative electrode material.
Applicant argues:  In addition, the claimed invention which satisfies 0.05 < ML1/(ML1 + MS1) < 0.15 provides unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. § 103. As discussed above, when the ratio of the mass of an L polymer and the total mass of an S polymer and the L polymer is 0.05 or more and 0.15 or less, the retention ratio of a low-temperature high-rate capacity can be increased. See paragraph [0013] of the subject specification. In addition, the number of life cycles also improves when 
It is the Office’s position that the Applicant alleges that the instant application provides unexpected results.  The Applicant fails to compare the results provided by the instant invention to the closest prior art, whether Shin Kobe or to any comparable examples provided in the instant application.  The Examiner is requesting an affidavit providing evidence that substantiates the alleged unexpected results in a future office action response.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724